Exhibit 10.34

SIXTEENTH AMENDMENT TO
CREDIT AND SECURITY AGREEMENTS

THIS SIXTEENTH AMENDMENT TO CREDIT AND SECURITY AGREEMENTS (the “Amendment”),
dated as of June 7, 2016, is entered into by and between CAPSTONE TURBINE
CORPORATION, a Delaware corporation (“Company”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”).

RECITALS

A.Company and Wells Fargo are parties to (i) a Credit and Security Agreement
dated February 9, 2009 (as amended by that certain First Amendment to Credit and
Security Agreements, dated June 9, 2009 (“First Amendment”), that certain Second
Amendment to Credit and Security Agreements and Waiver of Defaults, dated
November 5, 2009 (“Second Amendment”), that certain Third Amendment to Credit
and Security Agreements and Waiver of Default, dated June 11, 2010 (“Third
Amendment”), that certain Fourth Amendment to Credit and Security Agreements,
dated June 29, 2010 (“Fourth Amendment”), that certain Fifth Amendment to Credit
and Security Agreements, dated November 9, 2010 (“Fifth Amendment”), that
certain Sixth Amendment to Credit and Security Agreements and Waiver of Default,
dated March 23, 2011 (“Sixth Amendment”), that certain Seventh Amendment to
Credit and Security Agreements and Waiver of Default, dated June 9, 2011
(“Seventh Amendment”), that certain Eighth Amendment to Credit and Security
Agreements, dated September 27, 2011 (“Eighth Amendment”), that certain Ninth
Amendment to Credit and Security Agreements and Waiver of Default, dated
February 7, 2012 (“Ninth Amendment”), that certain Tenth Amendment to Credit and
Security Agreements, dated June 12, 2012 (“Tenth Amendment”), that certain
Eleventh Amendment to Credit and Security Agreements, dated June 5, 2013
(“Eleventh Amendment”), that certain Twelfth Amendment to Credit and Security
Agreements, dated June 9, 2014 (“Twelfth Amendment”), that certain Thirteenth
Amendment to Credit and Security Agreements and Waiver of Default, dated
November 3, 2014 (“Thirteenth Amendment”), that certain Fourteenth Amendment to
Credit and Security Agreements, Waiver of Default, and Consent, dated June 10,
2015 (“Fourteenth Amendment”), and that certain Fifteenth Amendment to Credit
and Security Agreements and Waiver of Default, dated November 2, 2015
(“Fifteenth Amendment”), and as further amended from time to time, the “Domestic
Credit Agreement”), and (ii) a Credit and Security Agreement (Ex-Im
Subfacility), dated February 9, 2009 (as amended by the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment, the Fifth
Amendment, the Sixth Amendment, the Seventh Amendment, the Eighth Amendment, the
Ninth Amendment, the Tenth Amendment, the Eleventh Amendment, the Twelfth
Amendment, the Thirteenth Amendment, the Fourteenth Amendment, and the Fifteenth
Amendment, and as further amended from time to time, the “Ex-Im Credit
Agreement”; and together with the Domestic Credit Agreement, the “Credit
Agreements”).  Capitalized terms used in these recitals have the meanings given
to them in the Credit Agreements unless otherwise specified.

B.Company has requested that certain amendments be made to the Credit
Agreements, which Wells Fargo is willing to agree to pursuant to the terms and
conditions set forth herein.





1

--------------------------------------------------------------------------------

 



NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1.         Amendments to Credit Agreements.  The Credit Agreements are amended
as follows:

1.1Section 5.2(b) of the Credit Agreements.  Section 5.2(b) of the Credit
Agreements is amended to read in its entirety as follows:

“(b)Minimum Adjusted EBITDA.  Company shall achieve Adjusted EBITDA, measured on
each of the following test dates described below, for the periods specified
below, of not less than the amount set forth opposite each such test date and
test period (numbers appearing between “< >” are negative):

 

 

Test Date and Test Period

Minimum Adjusted EBITDA

Fiscal Year to Date Period ending
June 30, 2016

$<7,500,000>

Fiscal Year to Date Period ending
September 30, 2016

$<12,000,000>

Fiscal Year to Date Period ending
December 31, 2016

$<16,000,000>

Fiscal Year to Date Period ending
March 31, 2017

$<19,500,000>

1.2Section 5.2(d) of the Credit Agreements.  Section 5.2(d) of the Credit
Agreements is amended to read in its entirety as follows:

“(d)Capital Expenditures.  Company shall not incur or contract to incur Capital
Expenditures of more than (i) $2,500,000 in the aggregate during Company’s
fiscal year ending March 31, 2017, and (ii) zero for each subsequent year until
Company and Wells Fargo agree on limits on Capital Expenditures for subsequent
periods based on Company’s projections for such periods.”

2.         No Other Changes.  Except as explicitly amended by this Amendment,
all of the terms and conditions of the Credit Agreements and the other Loan
Documents shall remain in full force and effect and shall apply to any advance
or letter of credit thereunder.

3.         Accommodation Fee.  [Intentionally Omitted].

4.         Conditions Precedent.  This Amendment shall be effective when Wells
Fargo shall have received an executed original of this Amendment, together with
each of the following, each in substance and form acceptable to Wells Fargo in
its sole discretion:

4.1A Certificate of Authority from the Company’s corporate secretary;

4.2Consent and approval of this Amendment by the Export Import Bank of the
United States, if required by Wells Fargo;



2

--------------------------------------------------------------------------------

 



4.3The Acknowledgement and Agreement of Guarantor set forth at the end of this
Amendment, duly executed by Guarantor; and

4.4Such other matters as Wells Fargo may require.

5.         Representations and Warranties.  Company hereby represents and
warrants to Wells Fargo as follows:

5.1Company has all requisite power and authority to execute this Amendment and
any other agreements or instruments required hereunder and to perform all of its
obligations hereunder, and this Amendment and all such other agreements and
instruments have been duly executed and delivered by Company and constitute the
legal, valid and binding obligation of Company, enforceable in accordance with
their terms.

5.2The execution, delivery and performance by Company of this Amendment and any
other agreements or instruments required hereunder have been duly authorized by
all necessary corporate action and do not (i) require any authorization, consent
or approval by any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, (ii) violate any provision of any law,
rule or regulation or of any order, writ, injunction or decree presently in
effect, having applicability to Company, or the certificate of incorporation or
bylaws of Company, or (iii) result in a breach of or constitute a default under
any indenture or loan or credit agreement or any other agreement, lease or
instrument to which Company is a party or by which it or its properties may be
bound or affected.

5.3After giving effect to this Amendment, all of the representations and
warranties contained in Section 4 of, and Exhibit D to, the Credit Agreements
are true and correct in all material respects on and as of the date hereof as
though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date (in which case
they shall continue to be true and correct as of such earlier date).

6.         References.  All references in the Credit Agreements to “this
Agreement” shall be deemed to refer to the relevant Credit Agreement as amended
hereby; and any and all references in the Security Documents to the Credit
Agreements shall be deemed to refer to the relevant Credit Agreement as amended
hereby.

7.         No Waiver.  Except as expressly provided in Section 2 of this
Amendment, the execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default under the Credit Agreements or a waiver of any
breach, default or event of default under any Security Document or other
document held by Wells Fargo, whether or not known to Wells Fargo and whether or
not existing on the date of this Amendment.

8.         Release.  Company and the Guarantor signing the Acknowledgment and
Agreement of Guarantor set forth below hereby absolutely and unconditionally
release and forever discharge Wells Fargo, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents, attorneys, and employees of any of the
foregoing, from any and all claims, demands or causes of action of any kind,
nature or description, whether



3

--------------------------------------------------------------------------------

 



arising in law or equity or upon contract or tort or under any state or federal
law or otherwise, which either Company or Guarantor has had, now has or has made
claim to have against any such person for or by reason of any act, omission,
matter, cause or thing whatsoever arising from the beginning of time to and
including the date of this Amendment, whether such claims, demands and causes of
action are matured or unmatured or known or unknown.    It is the intention of
the Company and Guarantor in executing this release that the same shall be
effective as a bar to each and every claim, demand and cause of action specified
and in furtherance of this intention the Company and Guarantor each waives and
relinquishes all rights and benefits under Section 1542 of the Civil Code of the
State of California, which provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

The parties acknowledge that each may hereafter discover facts different from or
in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agree that this instrument shall be and
remain effective in all respects notwithstanding any such differences or
additional facts.

9.         Costs and Expenses.  Company hereby reaffirms its agreement under the
Credit Agreements to pay or reimburse Wells Fargo on demand for all costs and
expenses incurred by Wells Fargo in connection with the Loan Documents,
including, without limitation, all reasonable fees and disbursements of legal
counsel.  Without limiting the generality of the foregoing, Company specifically
agrees to pay all reasonable fees and disbursements of counsel to Wells Fargo
for the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto.  Company
hereby agrees that Wells Fargo may, at any time or from time to time in its sole
discretion and without further authorization by Company, make a loan to Company
under the Credit Agreements, or apply the proceeds of any loan, for the purpose
of paying any such reasonable fees, disbursements, costs and expenses.

10.        Miscellaneous.  This Amendment and the Acknowledgment and Agreement
of Guarantor may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument. 
Transmission by facsimile or “pdf” file of an executed counterpart of this
Amendment shall be deemed to constitute due and sufficient delivery of such
counterpart.  Any party hereto may request an original counterpart of any party
delivering such electronic counterpart.  This Amendment and the rights and
obligations of the parties hereto shall be construed in accordance with, and
governed by, the laws of the State of California.  In the event of any conflict
between this Amendment and the Credit Agreements, the terms of this Amendment
shall govern.  The Export-Import Bank of the United States shall be an express
intended beneficiary of this Amendment.

[Signatures on next page]

 

 



4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

 

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/Robin Van Meter

 

Print Name:

Robin Van Meter

 

Title:

Authorized Signatory

 

 

 

 

 

CAPSTONE TURBINE CORPORATION

 

 

 

 

 

By:

/s/Jayme Brooks

 

Print Name:

Jayme Brooks

 

Its:

Chief Financial Officer & Chief Accounting

 

 

Officer

 

Sixteenth Amendment to Credit and Security Agreements

WFB/Capstone Turbine Corporation

 

 

 



S-1

--------------------------------------------------------------------------------

 



ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

The undersigned, a guarantor of the indebtedness of Capstone Turbine Corporation
(“Company”) to Wells Fargo Bank, National Association (as more fully defined in
the Amendment, “Wells Fargo”), pursuant to the separate Guaranty dated
February 9, 2009 (“Guaranty”), hereby (i) acknowledges receipt of the foregoing
Sixteenth Amendment to Credit and Security Agreements (“Amendment”);
(ii) consents and agrees to the terms (including, without limitation, the
release set forth in Section 8 of the Amendment) and execution and performance
thereof; (iii) reaffirms all obligations to Wells Fargo pursuant to the terms of
the Guaranty; and (iv) acknowledges that Wells Fargo may amend, restate, extend,
renew or otherwise modify the Credit Agreements and any indebtedness or
agreement of the Company, or enter into any agreement or extend additional or
other credit accommodations, without notifying or obtaining the consent of the
undersigned and without impairing the liability of the undersigned under
the Guaranty for all of the Company’s present and future indebtedness to Wells
Fargo.

 

 

 

 

CAPSTONE TURBINE INTERNATIONAL, INC.

 

 

 

By:

/s/Jayme Brooks

 

Print Name:

Jayme Brooks

 

Title:

Chief Financial Officer & Chief Accounting

 

 

Officer

 

Sixteenth Amendment to Credit Agreements

WFB/Capstone Turbine Corporation

 

--------------------------------------------------------------------------------